Name: Commission Regulation (EEC) No 2413/78 of 17 October 1978 amending Annex II to Regulation (EEC) No 2054/76 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/16 Official Journal of the European Communities 18 . 10 . 78 COMMISSION REGULATION (EEC) No 2413/78 of 17 October 1978 amending Annex II to Regulation (EEC) No 2054/76 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed Whereas it is necessary to amend the abovementioned Annex II with regard to Malaysia in order to deal with difficulties which have occurred with regard to imports into that country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (J), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Whereas Articles 2 and 6 of Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed (3), as last amended by Regulation (EEC) No 1 857/78 (4), provide that when the skim ­ med-milk powder is exported unprocessed or after colouring payment of the refund is subject to the pres ­ entation of a certificate issued by an official agency of the country of destination as listed in Annex II to that Regulation to the effect that the product imported will be subject to controls ensuring that it will be used solely for animal feed ; HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2054/76 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 October 1978 . For the Commission Finn GUNDELACH Vice-President O OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7. 1978, p. 6 . (3) OJ No L 228 , 20 . 8 . 1976, p. 17 . (4) OJ No L 212, 2. 8 . 1978 , p. 9 . 18 . 10 . 78 Official Journal of the European Communities No L 292/ 17 ANNEX 'ANNEX II List of agencies referred to in Article 6 ( 1 ) Official agency Hranexport or Rodopaimpex, Sofia Koospol Import/Export, Prague Customs Services ( ! )  Ministerio de Comercio  DirecciÃ ³n General de Politica, Arancelaria e ImportaciÃ ³n Terimpex, Budapest Customs Authorities (2 ) Junta Nacional Dos Productos PecuÃ ¡rios, Lisbon Federal Secretariat for External Trade, Belgrade Romagrimex or Prodexport, Bucarest Prodintorg Ministry for Agriculture, Djakarta Non-member countries Bulgaria Czechoslovakia Spain Hungary Japan Portugal Yugoslavia Romania Soviet Union Indonesia Taiwan Thailand Israel Singapore Malaysia South Korea Chile Mexico North Korea Customs Authorities, Ministry for Economic Affairs , Office of External Trade Bureau, Taipeh Ministry for Trade, Bangkok Ministry for Trade, Tel Aviv Ministry for Finance, The Controller of Imports and Exports, Singapore Customs Authorities (3) Ministry for Agriculture and Fisheries, Seoul Ministry for Agriculture and Husbandry Secretariat for Trade and Industry, Secretariat for Agriculture and Husbandry Customs Authorities (') For Spain, either the Spanish customs document stating that the products in question have been imported into Spain for use as feed or a declaration from the Spanish customs certifying that the skimmed-milk powder will be subject to a check guaranteeing that the product will be imported after denaturing shall be regarded as certificates within the meaning of Article 6 ( 1 ). (2 ) For Japan, the Japanese customs import document stating that the products in question are being imported into Japan for use as feed shall be regarded as a certificate within the meaning of Article 6 ( 1 ). (3 ) For Malaysia, the Malaysian customs import document stating that the products in question are being imported into Malaysia for use as feed shall be regarded as a certificate within the meaning of Article 6 ( 1 ).'